Citation Nr: 1421562	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for postoperative dislocation of the right shoulder with scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this case in May 2012.  


FINDING OF FACT

The Veteran's right shoulder disability is manifested by pain, including on motion, weakness, fatigability, and limitation of motion of the major right arm, but not at shoulder level or between side and shoulder level, even during flare-ups and on repetitive use. 


CONCLUSION OF LAW

The criteria for entitlement to a schedular evaluation in excess of 10 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5019, 5201, 5202, 5203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a May 2008 letter that was provided before the July 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and identified post-service treatment records, VA examination reports, and lay statements have been obtained.  The Veteran was afforded VA examinations in July 2008 and June 2012.  The Veteran has not reported worsening since June 2012.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Further, there has been substantial compliance with the Board's remand directives, as the RO provided an examination, requested from the Veteran any sources of ongoing treatment, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The RO has rated the Veteran's right shoulder disability as 10 percent disabling pursuant to Diagnostic Code 5019 for evaluating bursitis, on the basis of evidence of painful, limited motion of the right arm.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5003, 5019, 5201.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013). Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Following a careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted.  The Veteran has not demonstrated limitation of the right arm to shoulder level to warrant a higher evaluation under Diagnostic Code 5201.  On the contrary, during VA examinations in July 2008 and June 2012, the right shoulder disability was manifested by, at worst, forward flexion limited to 155 degrees, and abduction limited to 125 degrees.  While there was pain on abduction in June 2012 at 95 degrees, there was no additional loss of motion on repetition and, in fact, abduction improved with repetitive use.  Private treatment records also show that in November 2008, range of motion was full and, in December 2008, flexion and abduction were to 120 degrees.  Thus, the objective evidence does not show limitation of the right arm to shoulder level, and a higher 20 percent rating is not warranted pursuant to Diagnostic Code 5201.  38 C.F.R. § 4.71a

Nor does the evidence otherwise support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or moderately severe muscle damage during the period on appeal.  On the contrary, the June 2012 VA examiner noted full muscle strength in the right shoulder in abduction and flexion, and explicitly noted that there was no ankylosis or other impairment of the acromioclavicular joint, clavicle, or scapula.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5203, 5301.

Concerning Diagnostic Code 5202 which considers infrequent episodes of recurrent dislocation with guarding of movement at shoulder level, the Board does not find a higher rating is warranted under this Code.  While the Veteran has reported some instability and was noted to have guarding during the July 2008 VA examination, there is no evidence of recurrent dislocations during the period on appeal.  Private treatment in November 2008 was negative for evidence of subluxation, and apprehension test was negative at that time.  During June 2012 VA examination, apprehension test was also negative and there was no guarding present.  While a history of recurrent dislocations was noted, the examiner noted that there had been no dislocation since surgery in 1996.  Thus, the Board finds that the evidence does not more nearly approximate recurrent dislocations with guarding at the shoulder level to warrant a higher rating under Diagnostic Code 5202.  

The Board acknowledges the December 2008 findings of rotator cuff and labral tears, as well as Veteran's ongoing reports of worsening pain, weakness, and associated limitations on activities such as throwing a ball and performing various chores.  However, the medical evidence during the time period at issue reflects the pain did not interfere so significantly with the Veteran's ability to function that it warrants an evaluation in excess of 10 percent.  During the July 2008 and June 2012 VA examinations, the examiners noted tenderness, painful motion, and normal or minimal limitation of motion, but no additional limitation of function on repetitive use or due to pain.  

The Board also acknowledges the Veteran's assertions that, at times, he experiences severe functional impairment due to his right shoulder and his right arm is limited to chest or shoulder level, or to "65-70% of usual motion," particularly during flare-ups and winter months.  The Board also is cognizant of the Veteran's assertion in a March 2009 statement that at times he has "little usage" of his right arm, and his June 2012 report of throwing underhand due to an inability to throw without pain.  

However, private treatment records dated in November 2008 and December 2008 - notably winter months - show that, not only did the Veteran flex and abduct his right shoulder beyond 90 degrees, but he was able to play basketball.  In this regard, notations in the November 2008 private treatment record suggests ongoing participation in the sport, and further suggest that the Veteran performed exercises involving extensive use of the shoulder.  For example, the notations that the Veteran will "stay away from bench pressing and military pressing" and "stay out basketball for two weeks" suggest that he was actively performing those activities - otherwise, there would be no need to instruct him to "stay away" from them.  The Board finds it highly unlikely that, if the Veteran's right, dominant, shoulder was so severe as to be limited to chest or shoulder level, he would be unable to participate in a sport such as basketball that almost entirely involves use of the dominant shoulder and arm.  Additionally, while the Veteran reported throwing underhand, he is still apparently able to throw and participate in seemingly physical activities requiring use of his right arm and the June 2012 VA examiner found full muscle strength in the right arm.  

The Board has also considered the January 2009 lay statement of the Veteran's wife documenting her observations of the Veteran and the impact of his right shoulder disability.  However, the Board finds the objective evidence to be more persuasive than her lay observations.  Further, the Board finds that her statements are also seemingly exaggerated.  For instance, while she states that the Veteran has "had many visits to the orthopedic physician to try and lessen his pain," the record shows no VA treatment for his right shoulder and only three visits to a private physician during the entire six year period on appeal.  Additionally, while she asserts that his shoulder pain has hindered his sports activities and participation, the record shows that during the two months prior to that statement, the Veteran was still able to play basketball.

In any event, the Board finds the objective evidence of record to be more probative than the lay assertions of the Veteran and his wife provided in support of his claim for benefits, and the objective evidence, even considering functional loss and complaints of pain, does not show right arm limitation to shoulder level or infrequent recurrent episodes of dislocation with guarding at the shoulder level to warrant a higher rating..  

Nor is a separate compensable rating warranted for postoperative scarring on the right shoulder.  Both the July 2008 and June 2012 VA examiners described the Veteran's right shoulder postoperative scar to be 14 centimeters or less, linear, nontender, superficial, and stable.  No limitation of motion or functional impairment associated with the scar was noted.  As such, a separate compensable rating is not warranted under the rating criteria for evaluating scars applicable to claims received prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

Parenthetically, the Board acknowledges that the June 2012 VA examination report contains a reference to a "surgical scar left anterior shoulder."  However, given that the remainder of the examination report reflects clinical findings specifically attributed to the right shoulder, the Board finds the early notation was likely a typographical error, and it does not render the examination report inadequate or unreliable.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, for musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Veteran does not contend, and the evidence does not show, that his right shoulder disability renders him unemployable.  Thus, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

As the preponderance of the evidence is against the Veteran's claim for an increased rating, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 10 percent for postoperative dislocation of the right shoulder with scar is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


